                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00020-FDW

TERRANCE L. JAMES-BEY,                               )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )               ORDER
                                                     )
N.C. DEP’T OF PUBLIC SAFETY, et al.,                 )
                                                     )
                  Defendants.                        )
________________________________________             )

       THIS MATTER is before the Court on initial review of Plaintiff’s “Declaration of Facts”

Complaint [Doc. 1], Amended Complaint [Doc. 13], second Amended Complaint [Doc. 15], and

third Amended Complaint [Doc. 17] under 42 U.S.C. § 1983. See 28 U.S.C. § 1915(e)(2). Plaintiff

has been granted in forma pauperis status. [Doc. 12].

I.     BACKGROUND

       Pro se Plaintiff Terrance L. James-Bey, a North Carolina inmate at Marion Correctional

Institution, filed this action on January 22, 2019, pursuant to 42 U.S.C. § 1983, naming thirteen

Defendants. [Doc. 1]. In the original Complaint, Plaintiff, who identifies himself as a “free born

Moor,” alleges that Defendants are “illegally and unlawfully detaining” his “natural person as a

‘Black Political Hostage,’” that he has been assigned to Marion’s Rehabilitative Diversion Unit as

an act of religious persecution, and that Marion officials have confiscated both his personal

property (including religious property) and legal papers in retaliation for Plaintiff’s complaints

against Defendants related to their alleged mistreatment of him based on his religion. 1 [Id. at 3].



1 The RDU program at Marion “was created as part of NCDPS’s recent policy reforms regarding
restrictive housing in the North Carolina prisons.” Covington v. Lassiter, No. 1:16cv387, 2017
WL 3840280, at *5 (W.D.N.C. Sept. 1, 2017). A full description and discussion of the RDU
Plaintiff does not allege any particular conduct by any of the thirteen Defendants he has named.

[See id.]. Plaintiff seeks $1,072,000.00 in damages. [Id. at 4].

          Plaintiff has recently filed three amended complaints in this matter – one on April 29, 2019;

one on May 13, 2019; and one on May 22, 2019. [Docs. 13, 15, 17].

II.       STANDARD OF REVIEW

          The Court must review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial review of a “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity,” and the court must identify cognizable claims or dismiss the complaint, or

any portion of the complaint, if the complaint is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or seeks monetary relief from a defendant who is immune from such

relief.

          In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).




program at Marion can be found in Covington v. Lassiter, and this Court takes judicial notice of
the Court's description of the RDU program in that action.
                                                   2
III.   DISCUSSION

       In its initial review, the Court finds that Plaintiff’s original Complaint and subsequent

attempted amendments suffer from many deficiencies.            Plaintiff must therefore amend his

Complaint, or this action will be subject to dismissal without prejudice and without further notice

to Plaintiff. For instance, to the extent that Plaintiff has named various supervisors at the prisons

where he has been incarcerated or otherwise solely based on their supervisory positions, these

Defendants are subject to dismissal. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)

(stating that under § 1983, liability is personal in nature, and the doctrine of respondeat superior

does not apply). In his amended complaint, Plaintiff must allege how each individual Defendant

personally participated in the alleged violations of constitutional rights.

       Additionally, Plaintiff is placed on notice that he may not bring unrelated claims against

unrelated parties in a single action. See FED. R. CIV. P. 18(a), 20(a)(2); George v. Smith, 507 F.3d

605, 607 (7th Cir. 2007) (noting that “[u]nrelated claims against different defendants belong in

different suits,” so as to prevent prisoners from dodging the fee payment or three-strikes provisions

in the Prison Litigation Reform Act). Plaintiff may only bring a claim against multiple defendants

as long as (1) the claim arises out of the same transaction or occurrence, or series of transactions

and occurrences; and (2) there are common questions of law or fact. FED. R. CIV. P. 20(a)(2).

Here, in his third Amended Complaint [Doc. 17], Plaintiff purports to name an additional

Defendant, Sergeant Nichols, claiming mail fraud and tampering with U.S. postage. [Id. at 3]. It

does not appear, however, that Plaintiff’s claim against Sergeant Nichols is related to the

occurrences that are the subject of Plaintiff’s original Complaints. If this is the case, Sergeant

Nichols is not properly included as a Defendant in this matter. See Thomas v. Davey, No.

1:16cv925, 2017 WL 2691824, at *2 (E.D. Cal. June 22, 2017) (“Plaintiff may not pursue



                                                  3
allegations against multiple parties involving multiple claims in this action. For example, Plaintiff

may not pursue claims of retaliation involving one set of defendants while simultaneously pursuing

claims for deliberate indifference to serious medical needs against another set of defendants. These

differing claims do not arise out of the same transaction or occurrence and do not share common

questions of law or fact.”).

       To the extent Plaintiff seeks to bring a Section 1983 claim against the N.C. Department of

Public Safety (NCDPS), Plaintiff is advised that neither the State of North Carolina nor its agencies

constitute “persons” subject to suit under Section 1983. Will v. Mich. Dep’t of State Police, 491

U.S. 58 (1989). Furthermore, the Eleventh Amendment bars Plaintiff’s suit for monetary damages

against the State of North Carolina and its various agencies. See Ballenger v. Owens, 352 F.3d

842, 844-45 (4th Cir. 2003).

       Furthermore, to the extent Plaintiff argues he is a “hostage” being held “illegally and

unlawfully” by virtue of his status as a “free born Moor,” this claim is frivolous in any event and

should not be raised in any refiled complaint. The path of the Moorish National Movement is

well-trodden. Courts have repeatedly rejected these types of arguments by individuals who claim

to be a part of this movement. Hampton v. City of Durham, No. 1:10-cv-706, 2010 WL 3785538,

at *2-3 (M.D.N.C. Sept. 22, 2010) (unpublished) (collecting cases).

       To the extent Plaintiff seeks return of personal property, a claim based on the deprivation

of his personal property is not actionable under § 1983 unless there is no adequate post-deprivation

remedy available. See Parratt v. Taylor, 451 U.S. 527, 542 (1981), overruled on other grounds by

474 U.S. 327 (1986); Harris v. McMullen, 609 Fed. Appx. 704, 705 (3d Cir. 2015) (unpublished).

Because North Carolina provides an adequate remedy by filing a common law claim for

conversion of property, this claim should not be raised in any refiled complaint.



                                                 4
       Further, the Court is constrained to strike Plaintiff’s three Amended Complaints. [Docs.

13, 15, 17]. An amended complaint must be complete in and of itself. This is because the amended

complaint will supersede the original complaint, meaning the original complaint will no longer

have any force. In other words, Plaintiff may not amend the complaint “piecemeal”—he simply

cannot add on to what he has already alleged in the complaint. If the Court were to allow Plaintiff’s

amended complaints to proceed, only his third Amended Complaint [Doc. 17] would survive,

which would nullify Plaintiff’s original Complaint and his first two Amended Complaints. To this

end, the Court will instruct the Clerk to mail Plaintiff a new Section 1983 form for Plaintiff to

submit an amended complaint, if he so wishes.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to amend his

complaint in accordance with this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff shall have thirty (30) days in which to amend the complaint, particularizing

           his claims and providing facts to support his legal claims against each Defendant and

           identifying individual Defendants subject to suit. If Plaintiff fails to amend the

           complaint within the time limit set by the Court, this action will be dismissed without

           prejudice and without further notice to Plaintiff.    Furthermore, to the extent that an

           amended complaint purports to bring claims against multiple defendants that are wholly

           unrelated, the amended complaint will be subject to dismissal without further notice to

           Plaintiff for the reasons explained in this order.

       2. Plaintiff’s first, second, and third Amended Complaints [Docs. 13, 15, 17] are stricken.

       3. The Clerk is respectfully instructed to mail Plaintiff a new Section 1983 form for



                                                  5
                         Plaintiff to submit an amended complaint, if he so wishes.

                       IT IS SO ORDERED.

Signed: May 28, 2019




                                                             6
